FILED
                                                                         Oct 25 2017, 7:33 am

                                                                              CLERK
                                                                          Indiana Supreme Court
                                                                             Court of Appeals
                                                                               and Tax Court




      ATTORNEYS FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Katherine A. Harmon                                        Michael A. Wilkins
      Jared S. Sunday                                            Nissa M. Ricafort
      Indianapolis, Indiana                                      Erin M. Durnell
                                                                 Indianapolis, Indiana


                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Maimouna Coulibaly,                                        October 25, 2017
      Appellant-Petitioner,                                      Court of Appeals Case No.
                                                                 49A02-1702-DR-235
              v.                                                 Appeal from the Marion Superior
                                                                 Court
      Eric Stevance,                                             The Honorable John M.T. Chavis,
      Appellee-Respondent                                        II, Judge
                                                                 The Honorable Victoria
                                                                 Ransberger, Magistrate
                                                                 Trial Court Cause No.
                                                                 49D05-1602-DR-7130



      Altice, Judge.


                                                 Case Summary


[1]   Maimouna Coulibaly (Mother) appeals from the trial court’s finding that it

      lacked jurisdiction to modify a child custody order issued in the west-African


      Court of Appeals of Indiana | Opinion 49A02-1702-DR-235 | October 25, 2017                  Page 1 of 18
      nation of Mali in favor of Eric Stevance (Father). On appeal, Mother argues

      that the trial court erred in concluding that it was required to enforce the

      Malian court’s order under the Uniform Child Custody Jurisdiction and

      Enforcement Act (UCCJEA) as codified in Indiana. Specifically, Mother

      argues that the trial court erred in concluding that the Malian order was not the

      product of laws that violate fundamental human rights.


[2]   We affirm.1


                                        Facts & Procedural History


[3]   Mother and Father are both dual citizens of France and Mali. They were

      married in Mali in 2001 and had two children, a daughter born in 2002 and a

      son born in 2004, who are also dual citizens of Mali and France. Father is a

      computer science engineer, and throughout the marriage and thereafter, he has

      operated a company that provides internet service in Mali. Mother is a

      physician, and she and the children lived in France with Father’s consent from

      2005 until 2007 while pursuing her Master’s degree in epidemiology. Father

      remained in Mali during this time but visited Mother and the children regularly.

      Mother returned to Mali in 2007, where she practiced as an OB/GYN. Mother

      wished to immigrate to Canada, and she and Father both filed the necessary




      1
       We held oral argument in this matter on September 21, 2017. We thank counsel for the quality of their
      written and oral advocacy.

      Court of Appeals of Indiana | Opinion 49A02-1702-DR-235 | October 25, 2017                    Page 2 of 18
      paperwork to do so. At some point, however, Father made it clear that he did

      not want to leave Mali or the business he ran there.


[4]   The marriage subsequently deteriorated, and Father filed a petition for divorce

      in Mali on March 14, 2008. Mother and Father appeared before a conciliatory

      magistrate and were ordered to participate in a six-month reconciliation period.

      A few months later, Mother retained counsel and asked the Malian court to

      waive the reconciliation period and rule on the divorce petition. Both parties

      appeared at the final hearing with counsel and presented evidence. At the

      hearing, Mother indicated that she wished to live outside of Mali and she

      alleged that Father had been physically abusive to her. Father denied Mother’s

      abuse accusation and asserted that Mother was determined to move to Canada

      or Europe and he feared she would kidnap the children and cease contact with

      him. Both parties asked for custody of the children. Following the hearing, but

      prior to the issuance of the Malian court’s custody order, Mother took the

      children and moved to France.


[5]   On October 6, 2008, the Malian court issued its decree awarding Father

      custody of the children. Despite this order, Mother has not returned the

      children to Father, and she unsuccessfully sought relief from the order in both

      Mali and France before moving to the United States and seeking such relief in

      Indiana. In her current challenge to the Malian custody order, Mother argues

      that the order is unenforceable under the UCCJEA because Mali’s child

      custody laws violate fundamental human rights.



      Court of Appeals of Indiana | Opinion 49A02-1702-DR-235 | October 25, 2017   Page 3 of 18
[6]   At the five-day evidentiary hearing, Mother presented evidence regarding

      Mali’s laws, culture, and customs. Mother also presented testimony concerning

      allegedly widespread judicial corruption in Mali, difficulties noncustodial

      mothers in Mali reportedly face in securing visitation with their children, and a

      number of cultural practices oppressive to women and children. Much of

      Mother’s evidence focused on the prevalence of female genital mutilation

      (FGM)2 in Mali and the absence of a law specifically prohibiting the procedure.3

      Although neither Mother nor her sisters underwent FGM, Mother’s evidence

      indicated that as many as ninety percent of women and girls in Mali are

      subjected to the procedure, which has been condemned by human rights groups

      worldwide. Mother also presented testimony suggesting that spousal and child

      abuse was widely accepted and rarely prosecuted in Mali.


[7]   The trial court rejected Mother’s arguments, finding that although government

      corruption may have been a problem in Mali at the time of the parties’ divorce,

      there was no evidence of bribery, corruption, or influence in the divorce

      proceedings at issue here. With respect to the issue of FGM, the trial court




      2
        The World Health Organization describes FGM as “compris[ing] all procedures that involve partial or total
      removal of the external female genitalia, or other injury to the female genital organs for non-medical
      reasons.” World Health Organization, Media Centre, Female Genital Mutilation Fact Sheet,
      http://www.who.int/mediacentre/factsheets/fs241/en/ (last updated February 2017). The procedure is
      almost always performed on children, has no medical benefits, and has many negative physical and mental
      health consequences, both short- and long-term. Id.
      3
        According to Mother, Mali has outlawed FGM in government-funded health centers, but not the practice
      itself. Testimony was presented at the evidentiary hearing that a law specifically prohibiting FGM had not
      yet been passed but was being worked on. At least one witness testified that FGM was already punishable
      under existing criminal laws in Mali. Although it is not entirely clear on the record before us whether FGM
      is illegal in Mali, the parties are in agreement that the practice is very widespread.

      Court of Appeals of Indiana | Opinion 49A02-1702-DR-235 | October 25, 2017                      Page 4 of 18
      noted that Father described the practice as “horrible.” Appellant’s Appendix at

      25. The court found no evidence that the parties’ daughter was in danger of

      being subjected to FGM if she returned to Mali, and noted further that there

      was no indication that Mother had raised the issue of FGM in the Malian court

      proceedings. The trial court also found that although there might have been

      some cultural acceptance of domestic violence and child abuse in Mali at the

      time of the divorce, there were laws on the books prohibiting such abuse and

      agencies charged with investigating allegations thereof. The trial court rejected

      Mother’s claim that the Malian court had applied a presumption that Father

      should have custody of the children, finding instead that the Malian court’s

      order reflected its consideration of several factors relating to the best interests of

      the children. Accordingly, the trial court found no violation of fundamental

      human rights and concluded that the Malian court’s order was entitled to

      enforcement and that the Indiana court lacked jurisdiction to modify it. The

      trial court ordered the children immediately returned to Father, but

      subsequently approved the parties’ agreement to stay enforcement of the order

      pending appeal.


                                           Discussion & Decision


[8]   The trial court in this case entered special findings of fact and conclusions

      thereon pursuant to Trial Rule 52(A). Our review of such findings and

      conclusions is two-tiered. In re Paternity of D.T., 6 N.E.3d 471, 474 (Ind. Ct.

      App. 2014). First, we consider whether the evidence supports the findings, and

      second, whether the findings support the judgment. Id. The trial court’s

      Court of Appeals of Indiana | Opinion 49A02-1702-DR-235 | October 25, 2017   Page 5 of 18
      findings and conclusions will be set aside only if they are clearly erroneous—

      that is, where a review of the record leaves us with a firm conviction that a

      mistake has been made. Id. In conducting our review, we will neither reweigh

      the evidence nor judge the credibility of witnesses. Id. Instead, we will

      consider only the evidence favorable to the trial court’s judgment. Id.


[9]   The ultimate issue presented on appeal is whether the trial court properly

      recognized and enforced the Malian court’s custody order. Our court discussed

      the history and purposes of the predecessor to the UCCJEA (known as the

      UCCJA/UCCJL) in Ruppen v. Ruppen, 614 N.E.2d 577, 580-81 (Ind. Ct. App.

      1993):


               The National Conference of Commissioners on Uniform State
               Laws adopted the Uniform Child Custody Jurisdiction Act
               (UCCJA) in 1968 to remedy the “intolerable state of affairs [in
               child custody disputes] where self-help and the rule of ‘seize-and-
               run’ prevail[ed] rather than the orderly processes of the law.” 9
               U.L.A. 117 (1988) (prefatory note).


               Registering similar concerns, the Indiana General Assembly
               adopted its version of the UCCJA, the Uniform Child Custody
               Jurisdiction Law (UCCJL), in 1977. 1977 Ind. Acts Pub. L. No.
               305, § 1 et seq.; IND. CODE 31-1-11.6-1 et seq. The UCCJL’s
               stated purposes include, in part, the avoidance of competition
               among jurisdictions and conflict with courts of other states in
               matters of child custody, the promotion of interstate cooperation
               so that custody decrees will be rendered in the state best able to
               decide the case in the interest of the child, and the deterrence of
               abductions and other unilateral removals of children undertaken
               to obtain custody awards. IND. CODE 31-1-11.6-1(a)(1), (2),
               and (5).

      Court of Appeals of Indiana | Opinion 49A02-1702-DR-235 | October 25, 2017   Page 6 of 18
               Under the UCCJL, an Indiana court has an affirmative duty to
               question its jurisdiction when it becomes aware of an interstate
               dimension in a child custody dispute. Horlander v. Horlander
               (1991), Ind. App., 579 N.E.2d 91, 95, trans. denied. The trial court
               must first determine whether it has jurisdiction, and, if it does,
               whether to exercise that jurisdiction. Id. The UCCJL has
               international application, as well. Id.; IND.CODE 31-1-11.6-23.


       One of the purposes of the UCCJEA “is to prevent parents from seeking

       custody in different jurisdictions in an attempt to obtain a favorable result.”

       Tamasy v. Kovacs, 929 N.E.2d 820, 825 (Ind. Ct. App. 2010).


[10]   Whether the Malian custody order meets fundamental jurisdictional

       requirements of the UCCJEA is not in dispute—Mother concedes that Mali

       was the children’s home state at the time the custody order was issued and that

       she had notice and an opportunity to be heard consistent with UCCJEA

       standards. At issue is Ind. Code § 31-21-1-3, which provides as follows:


               (a) An Indiana court shall treat a foreign country as if the foreign
               country were a state of the United States for purposes of applying
               [the UCCJEA].


               (b) Except as otherwise provided in subsection (c), a child
               custody determination made in a foreign country under factual
               circumstances in substantial conformity with the jurisdictional
               standard of this article must be recognized and enforced under IC
               31-21-6.


               (c) An Indiana court need not apply this article if the child custody law
               of a foreign country violates the fundamental principles of human rights.



       Court of Appeals of Indiana | Opinion 49A02-1702-DR-235 | October 25, 2017          Page 7 of 18
(emphasis supplied). Subsection (c), which has been referred to as the

UCCJEA’s “escape clause,” acknowledges that there are circumstances in

which foreign decrees might not be entitled to recognition and enforcement in

the United States. See generally D. Marianne Blair, International Application of the

UCCJEA: Scrutinizing the Escape Clause, 38 Fam. L. Q. 547, 582 (2004). The

UCCJEA does not define the phrase “fundamental principles of human rights,”

and the official comment to the relevant section of the UCCJEA expressly

“takes no position on what laws relating to child custody would violate

fundamental freedoms.” UCCJEA, § 105 cmt. The comment does note,

however, that “[t]he same concept is found in Section 20 of the Hague

Convention on the Civil Aspects of International Child Abduction.” Id. The

relevant portion of the Hague Convention permits a country to refuse to return

a child if doing so would violate “‘the fundamental principles of the requested

State relating to the protection of human rights and fundamental freedoms,’

which has been interpreted by the United States Department of State as ‘utterly

shock[ing] the conscience or offend[ing] all notions of due process.’” Matter of

Yaman, 105 A.3d 600, 611 (N.H. 2014) (quoting Toland v. Futagi, 40 A.3d 1051,

1058 (Md. 2012)). The UCCJEA comment similarly notes that the provision

“is a traditional one in international agreements, [but] is invoked only in the

most egregious cases.” UCCJEA, § 105 cmt. The comment also seeks to

narrow the reviewing court’s focus by providing that “the court’s scrutiny

should be on the child custody law of the foreign country and not on other

aspects of the other legal system.” Id.


Court of Appeals of Indiana | Opinion 49A02-1702-DR-235 | October 25, 2017   Page 8 of 18
[11]   No Indiana court has interpreted the UCCJEA’s escape clause, and case law

       from other states is sparse.4 It is apparent to us, however, that the simple fact

       that a foreign jurisdiction’s law differs from our own or strikes us as outdated is

       insufficient to establish a violation of fundamental principles of human rights.

       See Yaman, 105 A.3d at 611 (“That a foreign jurisdiction’s law is different from

       ours is not an indication that it violates fundamental principles of human rights,

       and, therefore, that is not the test under the UCCJEA.”). See also Blair, supra, at

       565 (“The commentary to Section 105(c) reflects the drafters’ concern that the

       provision not become the basis for magnifying every difference between the

       U.S. legal system and that of a foreign nation to virtually stymie effective

       application of the UCCJEA in international cases.”).


[12]   On appeal, Mother argues that Mali’s child custody law violates fundamental

       human rights because it favors men over women. In support, Mother notes that

       Mali’s divorce law is fault-based,5 and she directs our attention to a section of




       4
         The majority of the cases Mother cites on appeal do not discuss or apply the relevant provision of the
       UCCJEA, and they consequently offer little in the way of guidance on the issue before us. See, e.g., Tostado v.
       Tostado, 151 P.3d 1060, 1064 n.7 (Wash. Ct. App. 2007) (noting that there had been no claim or finding that
       the Mexican custody order at issue violated fundamental human rights); Hector G. v. Josefina P., 771 N.Y.S.2d
316 (N.Y. Sup. Ct. 2003) (noting that the party challenging the foreign custody order had not raised a human
       rights argument); Nunez v. Ramirez, No. CV07-01205-PHX-EHC, 2008 WL 898658, at *7 (D. Ariz. Mar. 28,
       2008) (declining to enforce a foreign custody order on the grounds that it was not issued under factual
       circumstances in substantial conformity with the UCCJEA’s jurisdictional standards without any discussion
       of whether the order violated fundamental human rights).
       5
         Malian law provides that either spouse may request a divorce on the basis of adultery, “excesses,
       ruthlessness, and serious insults or abuse,” conviction of one of the spouses for “ignominious or corporal
       punishment”, alcoholism, and “impossibility of the spouse to satisfy conjugal obligations.” Appellee’s
       Appendix Vol. 2 at 18. The law provides women with additional grounds for divorce, specifically, a husband’s
       refusal to provide food, clothing, and shelter, or his failure to pay an agreed-upon dowry. Id.

       Court of Appeals of Indiana | Opinion 49A02-1702-DR-235 | October 25, 2017                         Page 9 of 18
       Mali’s child custody law providing that “[t]he children will be in custody of the

       spouse who obtained the divorce unless the court . . . orders for the best

       interests of the children, that all or some of them will be cared for by the other

       spouse or a third person.” Appellee’s Appendix Vol. 2 at 22. Although this

       provision is not gender-based on its face, Mother argues that Mali’s marital

       laws evince a preference for men such that women will more often be found at

       fault for a divorce, resulting in a de facto paternal preference in child custody

       decisions. Specifically, Mother notes that statutory law in Mali expressly

       provides that “[t]he husband owes protection to his wife, the wife obedience to

       her husband.” Id. at 14. The law provides further that the husband is the head

       of the household, that the household expenses “fall principally on him,” that he

       has the right to choose the family residence, and that the wife must live with

       him and he must receive her. Id. Additionally, a woman is prohibited from

       running a business without her husband’s permission.6


[13]   In light of the prevailing fault-based divorce system, it is unsurprising that the

       Malian court made a number of findings with respect to the parties’ conduct

       during the marriage. The court expressly found Mother’s physical abuse

       allegation to be unsupported. The court also noted that under Malian law, a




       6
         Mother also cites certain other laws, apparently for the proposition that Malian law is, on the whole,
       oppressive to women. Specifically, Mother notes that men in Mali are permitted to have multiple wives,
       while women may have only one husband. Mother notes further that the marital laws permit (but do not
       require) the payment of nominal dowry by the husband upon marriage “where required by custom.”
       Appellee’s Appendix Vol. 2 at 9. These laws have no clear bearing on child custody or the allocation of fault
       upon divorce, and they are consequently irrelevant to the issue before us.

       Court of Appeals of Indiana | Opinion 49A02-1702-DR-235 | October 25, 2017                         Page 10 of 18
       husband is entitled to choose the family residence and that Mother’s dispute

       regarding Father’s decision to live in Mali was therefore grounds for divorce.

       The Malian court further found that Mother admitted that she had “a habit of

       uttering insulting and offensive remarks toward” Father, which constituted

       “serious abuse”, and also that Mother’s persistence in her plan to emigrate with

       the children without Father’s knowledge or consent was a violation of her duty

       of loyalty, a mutual duty imposed by Malian marital law upon both spouses

       irrespective of gender. Id. at 4. In light of these findings, the trial court granted

       Father’s petition for divorce and dismissed Mother’s counter petition.


[14]   However, the Malian court did not actually apply the statutory custody

       presumption in favor of Father as the party who obtained the divorce. Instead,

       the Malian court expressly indicated that custody could be awarded to Father

       or Mother, and that only the best interests of the children controlled this

       decision. Id. at 5. The court found that Mother’s emigration plans “could bring

       important risks and unknowns to the lives of the children” and that “she offers

       no promises of stability or safety for the children.” Id. The court further found

       that Mother’s decision in this regard “results in necessarily depriving the

       children from the affection of one of their parents,” i.e., Father. Id. The court

       noted further that Father wished for Mother to have extensive visitation with

       the children, and that he had sufficient and stable resources to provide for their

       education and care. In light of its findings, the Malian court awarded custody

       to Father and visitation rights to Mother.




       Court of Appeals of Indiana | Opinion 49A02-1702-DR-235 | October 25, 2017   Page 11 of 18
[15]   In reviewing the Malian court’s order, the Indiana trial court found that Mali’s

       child custody law as applied in this case did not violate fundamental principles

       of human rights and was in fact in substantial conformity with Indiana’s child

       custody law. Mother argues that the trial court was limited to considering

       Malian law as written, and that it therefore erred in considering whether a

       custody presumption was in fact applied in this case. In support, Mother cites

       Yaman, in which the Supreme Court of New Hampshire reasoned that “[t]he

       comments to the UCCJEA . . . clarify that the analysis is meant to focus on the

       foreign jurisdiction’s substantive law, and not its legal system or how the law is

       implemented.” 105 A.3d at 611 (emphasis supplied). We believe that the import

       of the court’s statement in this regard is that claims of mere legal error are

       insufficient to establish a violation of fundamental human rights, a proposition

       with which we readily agree. The UCCJEA does not require Indiana courts to

       reevaluate the merits of every foreign custody decree that comes before it, and

       we will not presume to understand the law of a foreign nation better than that

       nation’s own judicial officers.


[16]   Nevertheless, we do not believe that the UCCJEA limits the courts of this state

       to considering the foreign jurisdiction’s law only on its face, without regard to

       whether that law was applied in a manner violative of fundamental human

       rights. One can imagine multiple circumstances in which a foreign

       jurisdiction’s custody law is unobjectionable as written, but applied in a manner

       that clearly violates a parent’s or child’s fundamental human rights. For

       example, the relevant law might provide that the custody decision is to be based


       Court of Appeals of Indiana | Opinion 49A02-1702-DR-235 | October 25, 2017   Page 12 of 18
       upon the best interests of the child, but what if a foreign court nevertheless

       places a child with one parent or another based solely on that parent’s race,

       ethnicity, nationality, religion, or gender? We see nothing in the comments to

       the UCCJEA that would require a court to turn a blind eye to the realities of the

       custody order before it in such a situation, and we are unwilling to take an

       approach that would require the courts of this state to become a party to a

       violation of human rights by enforcing such an order.


[17]   Here, although Mother was determined to be at fault for the divorce based in

       part on the Malian court’s finding that she had violated the gender-based

       statutory duty of obedience to her husband, the Malian court’s order makes it

       clear that the child custody decision was not based on the relative fault of the

       parties. Instead, the Malian court expressly stated that its decision was based

       solely on the best interests of the children, and it conducted an analysis of those

       interests not at all unlike the one applied by the courts of this state. Thus, when

       considering Mali’s child custody law as applied in this case, we cannot

       conclude that Mother has established a violation of fundamental human rights.


[18]   Moreover, even if we confine our analysis to Mali’s child custody law as

       written, we find no violation of fundamental human rights. Mother essentially

       argues that any “presumption of custody is a violation of the fundamental right

       for a parent to the care, custody, and control of the child.” Appellant’s Brief at

       18. But custodial preferences are not foreign to American jurisprudence.

       Indeed, gender-based custody preferences were the norm in the United States in

       the not-so-distant past. See generally Alexandra Selfridge (Spring 2005), Equal

       Court of Appeals of Indiana | Opinion 49A02-1702-DR-235 | October 25, 2017   Page 13 of 18
       Protection and Gender Preference in Divorce Contests over Custody, 16 J. Contemp.

       Legal Issues 165 (2007).


[19]   Although not directly on point, we find Malik v. Malik, 638 A.2d 1184 (Md. Ct.

       Spec. App. 1994), instructive. The court in that case did not consider the

       UCCJEA’s escape clause, but it did consider whether enforcement of a

       Pakistani custody decree was required under general principles of comity,

       which provide that a foreign judgment will be given no effect if it is repugnant

       to the forum state’s strong public policy. In relevant part, the court reasoned

       that:


               If the only difference between the custody laws of Maryland and
               Pakistan is that Pakistani courts apply a paternal preference the
               way Maryland courts once applied the maternal preference, the
               Pakistani order is entitled to comity. A custody decree of a sister
               state whose custody law contains a preference for one parent over
               another would be entitled to comity, provided, of course, that the
               sister state’s custody law applies the best interest of the child
               standard.


       Id. at 1191. Because the court could not, on the record before it, determine

       whether the Pakistani order was entitled to comity, it remanded for further

       proceedings.


[20]   Following remand, the case again came before the Maryland appellate court in

       Hosain v. Malik, 671 A.2d 988 (Md. Ct. Spec. App. 1996). The Hosain court

       affirmed the trial court’s decision to enforce the Pakistani custody decree

       despite evidence that the order was based in part on the Islamic doctrine of


       Court of Appeals of Indiana | Opinion 49A02-1702-DR-235 | October 25, 2017   Page 14 of 18
       Hazanit, which the court described as “embod[ying] complex Islamic rules of

       maternal and paternal preference, depending on the age and sex of the child.”

       Id. at 1004. In reaching its conclusion, the Hosain court noted that the evidence

       presented supported a finding that Hazanit was merely one factor considered by

       the Pakistani court in determining the best interests of the child. In concluding

       that consideration of this factor was not repugnant to Maryland public policy,

       the court reasoned as follows:


               We recognize that Hazanit is different in many respects from the
               traditional maternal preference once followed in this State. We
               recognize, however, that Hazanit is nonetheless similar to the
               traditional maternal preference in that they both are based on
               very old notions and assumptions (which are widely considered
               outdated, discriminatory, and outright false in today’s modern
               society) concerning which parent is best able to care for a young
               child and with which parent that child best belongs. Viewed in
               this regard, standing as a factor to be weighed in the best interest
               of the child examination, Hazanit is no more objectionable than
               any other type of preference. As we noted in Malik, the courts of
               this State will not refuse to enforce child custody awards of those
               states still recognizing the maternal preference as a factor.


       Id. at 1004-05 (footnote omitted). The Hosain court also concluded that the

       Pakistani court’s consideration of the mother’s adultery as a factor in the

       custody decision was not repugnant to Maryland public policy, noting that

       Maryland courts are permitted to consider parental adultery in determining

       custody, at least to the extent that it affects the child’s welfare. Id. at 1006.


[21]   We acknowledge that the comity standard applied in Hosain and Malik differs

       from the human rights standard at issue here, and we do not intend to suggest
       Court of Appeals of Indiana | Opinion 49A02-1702-DR-235 | October 25, 2017   Page 15 of 18
       that the simple fact that a doctrine or policy was once prevalent in the United

       States conclusively demonstrates its compatibility with principles of

       fundamental human rights. Nevertheless, we note that like in Hosain, the

       parental preference at issue in this case is not conclusive. Rather, Malian law

       provides that “children will be in custody of the spouse who obtained the

       divorce unless the court . . . orders for the best interests of the children, that all

       or some of them will be cared for by the other spouse or a third person.”

       Appellee’s Appendix Vol. 2 at 22. Thus, the law does not permit Malian courts to

       blindly apply a parental presumption or ignore the best interests of the children.

       Rather, the law appears to do nothing more than allocate the initial burden of

       rebutting the custodial presumption in favor of the innocent spouse to the at-

       fault spouse. Further, although Mali’s marriage laws impose different duties on

       husbands and wives based on gender, either spouse may be granted a divorce

       based on the other spouse’s failure to fulfill his or her respective duties.

       Whatever we might think about the wisdom of Mali’s marital and custody laws

       in this regard, we simply cannot say that they are so utterly shocking to the

       conscience or egregious as to rise to the level of a violation of fundamental

       principles of human rights.


[22]   We also find Mother’s focus on Mali’s failure to outlaw FGM to be misplaced.

       While we have little difficulty concluding that FGM is itself a human rights

       violation, we are not as certain that a country’s failure to pass a law specifically

       prohibiting the practice constitutes a violation of fundamental principles of




       Court of Appeals of Indiana | Opinion 49A02-1702-DR-235 | October 25, 2017   Page 16 of 18
       human rights.7 In any event, the comments to the UCCJEA make it clear that

       our scrutiny is limited to Mali’s child custody law and not on other aspects of

       its legal system, including the law (or absence of law) concerning FGM. At

       oral argument, Mother suggested we should nevertheless find Mali’s failure to

       outlaw FGM to be relevant because the practice of FGM is, as a general matter,

       likely to affect children. But consideration of every law likely to affect children

       would throw the doors wide open—laws regarding civil rights, education,

       health care, housing, and inheritance, to name just a few, would all be fair

       game in evaluating a foreign custody decree. Such an approach would put the

       courts of this state in the untenable position of passing judgment on the entire

       legal system of a foreign country, a result plainly at odds with the clearly stated

       intent of the drafters of UCCJEA.


[23]   Mother’s remaining arguments suffer the same infirmity—she essentially asks

       us to look beyond Mali’s custody law to conclude that Mali’s legal system and

       culture are, on the whole, so oppressive to women that no custody order issued

       in that country could be enforceable in the United States.8 We are in no

       position to make such a judgment, and the language of the UCCJEA prohibits

       us from attempting to do so. Mother has not established that Mali’s child




       7
         Although FGM has been prohibited in the United States by federal law, see 18 U.S.C. § 116, many states,
       including Indiana, have not passed laws against FGM. It would nevertheless appear that existing criminal
       statutes prohibiting battery and child abuse could be used to prosecute FGM practitioners and parents who
       procure their services.
       8
        Mother also appears to argue that it is not in the children’s best interests to be returned to Father’s custody,
       but the best interests standard is inapplicable to our jurisdiction analysis under the UCCJEA.

       Court of Appeals of Indiana | Opinion 49A02-1702-DR-235 | October 25, 2017                          Page 17 of 18
       custody laws violate fundamental principles of human rights, and she is

       consequently unable to avoid enforcement of the Malian custody decree.


[24]   Judgment affirmed.


[25]   Baker, J. and Bailey, J., concur.




       Court of Appeals of Indiana | Opinion 49A02-1702-DR-235 | October 25, 2017   Page 18 of 18